EXHIBIT 10.30

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (this “Agreement”), effective as of January 1,
2008, is between The Phoenix Companies, Inc., a Delaware corporation (the
“Company”), and «Name» (the “Executive”).

RECITALS

The Company or one of its Affiliates (as defined below) has employed the
Executive in an officer position and has determined that the Executive holds a
critical position with the Company and/or such Affiliate.

The Company believes that, in the event it is confronted with a situation that
could result in a change in ownership or control of the Company, continuity of
management will be essential to its ability to evaluate and respond to such
situation in the best interests of its shareholders.

The Company understands that any such situation will present significant
concerns for the Executive with respect to the Executive’s financial and job
security. The Company desires to assure the Company and its Affiliates of the
Executive’s services during the period in which it is confronting such a
situation, and to provide the Executive certain financial assurances to enable
the Executive to perform the responsibilities of the Executive’s position
without undue distraction and to exercise the Executive’s judgment without bias
due to the Executive’s personal circumstances. To achieve these objectives, the
Company and the Executive desire to enter into an agreement providing the
Company and its Affiliates and the Executive with certain rights and obligations
upon the occurrence of a Change in Control (as defined below).

The Company and the Executive therefore agree as follows:

1. Operation of Agreement.

(a) Term. The initial term of this Agreement shall commence on the date of this
Agreement and continue through December 31, 2009, unless terminated earlier as
provided in Section 5. Upon the expiration of the initial or any renewal term,
this Agreement shall automatically renew for successive one-year terms, subject
to earlier termination as provided in Section 5, unless either party provides
the other party with a written notice at least sixty (60) days prior to the end
of the initial term or any renewal term that the Company or the Executive does
not want the term to be so extended. Notwithstanding anything to the contrary in
this Agreement, the term of this Agreement shall in all events expire
(regardless of when the term would otherwise



--------------------------------------------------------------------------------

have expired) on the second anniversary of a Change in Control; provided that
any payment obligations hereunder resulting from the Executive’s termination of
employment prior to the expiration of the term shall continue in full force and
effect following the expiration of the term.

(b) Effective Date. If a Change in Control occurs during the term of this
Agreement, this Agreement shall govern the terms and conditions of the
Executive’s employment and the benefits and compensation to be provided to the
Executive commencing on the date on which a Change in Control occurs (the
“Effective Date”) and ending on the second anniversary of the Effective Date;
provided that if the Executive is not employed by the Company or one of its
Affiliates on the Effective Date, this Agreement shall be void and without
effect, and shall not constitute a contract of employment or a guarantee of
employment for any period of time. Notwithstanding the preceding sentence, in
the event that prior to the Effective Date, the Executive’s employment with the
Company or any of its Affiliates is terminated in connection with a Change in
Control (which shall in all events be deemed the case if such termination is
within 90 days prior to the Effective Date and deemed not to be the case if such
termination is more than 180 days before the Effective Date) without Cause or
for Good Reason (as such terms are defined in Sections 5(b) and 5(c) below, but
without regard to the requirement under Section 5(c) that such termination occur
after the Effective Date), the Executive shall be entitled to receive the
benefits provided under Section 6(b), but only to the extent that such benefits
are in excess of those previously received by the Executive as a result of the
Executive’s prior termination.

2. Definitions.

(a) “Affiliate” means any corporation, partnership, limited liability company,
trust or other entity which directly, or indirectly through one or more
intermediaries, controls, is under common control with, or is controlled by, the
Company.

(b) “Change in Control” means the first occurrence of:

(i) any Person acquires “beneficial ownership” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly, of securities of the Company representing 25% or more of
the combined Voting Power of the Company’s securities;

(ii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board of Directors (the “Board”) or the
board of directors of any successor to the Company; provided that any director
elected or nominated for election to the Board by a majority of the Incumbent
Directors then still in office shall be deemed to be an Incumbent Director for
purposes of this subclause 2(b)(ii);

 

2



--------------------------------------------------------------------------------

(iii) the effective date of any merger, consolidation, share exchange, division,
sale or other disposition of all or substantially all of the assets of the
Company which is consummated (a “Corporate Event”), if immediately following the
consummation of such Corporate Event those Persons who were stockholders of the
Company immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power, in substantially the same proportion
as prior to such Corporate Event, of (x) in the case of a merger or
consolidation, the surviving or resulting corporation or (y) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 25% of the consolidated assets of the Company immediately prior
to such Corporate Event;

(iv) the approval by stockholders of the Company of a plan of liquidation with
respect to the Company; or

(v) the occurrence of any other event occurs which the Board declares to be a
Change in Control.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Delay Period” means for a Specified Employee, that period of time between
the Specified Employee’s date of Separation from Service and the earlier of
(i) six months from the Separation from Service date, and (ii) the Specified
Employee’s date of death.

(e) “Employment Period” means the period during which the Executive remains
employed with the Company or any Affiliate following the Effective Date through
the expiration of the term of this Agreement.

(f) “Person” shall have the same meaning as ascribed to such term in
Section 3(a)(9) of the Exchange Act, as supplemented by Section 13(d)(3) of the
Exchange Act, and shall include any group (within the meaning of Rule 13d-5(b)
under the Exchange Act); provided that Person shall not include (i) the Company
or any of its Affiliates, or (ii) any employee benefit plan (including an
employee stock ownership plan) sponsored by the Company or any of its
Affiliates.

(g) “PIP” means the Company’s Performance Incentive Plan (or any successor plan)
or similar annual incentive plan applicable to the Executive.

(h) “Separation from Service” shall have the meaning set forth and described in
the final regulations promulgated under Code section 409A.

(i) “Specified Employee” means an employee who, as of the date of the employee’s
separation from service, is a key employee of the Company, whose stock is
publicly traded on an established securities market or otherwise. An employee is
a

 

3



--------------------------------------------------------------------------------

key employee if the employee meets the requirements of Code section
416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the regulations
thereunder and disregarding Code section 416(i)(5)) (generally a key employee
will be one of the top 50 officers having annual compensation greater than
$145,000 in 2007) at any time during the 12-month period ending on a Specified
Employee identification date. If an employee is a key employee as of a Specified
Employee identification date, the employee is treated as a key employee (and
therefore a Specified Employee) for the entire 12-month period beginning on the
Specified Employee effective date. For any nonqualified deferred compensation
plan of the Company that is subject to Code section 409A, the Specified Employee
identification date is December 31 of the preceding calendar year, and the
Specified Employee effective date is April 1 of the current calendar year.

(j) “Voting Power” means such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.

(k) “Voting Securities” shall mean all securities entitling the holders thereof
to vote in an annual election of directors of a company.

3. Business Time. During the Employment Period, the Executive shall devote
substantially the Executive’s full business time and efforts to the performance
of the Executive’s duties on behalf of the Company, and its Affiliates, except
for periods of vacation and sick leave or other leave period required by law. So
long as the following activities do not (individually or in the aggregate)
materially interfere with the performance of the Executive’s duties with the
Company and its Affiliates and are conducted in compliance with the Company’s
Code of Conduct (as in effect from time to time), the Executive may:
(a) participate in charitable, civic, educational, professional, community or
industry affairs or serve on the boards of directors or advisory boards of not
for profit companies; and (b) manage his/her and his/her family’s personal
financial and legal affairs. The Executive may serve on the boards of directors
or similar governing bodies of any for profit entity only with the prior written
consent of the Company’s Chief Executive Officer and only as long as such
service is not in violation of the Company’s Code of Conduct. It is expressly
understood and agreed that the Executive’s continuing to serve to the same
extent and in the same manner on any boards and committees on which the
Executive is serving or with which the Executive is otherwise associated
immediately preceding the Effective Date shall not be deemed to interfere with
the performance of the Executive’s services to the Company and its Affiliates.

4. Compensation.

(a) Base Salary. During the Employment Period, the Executive shall receive a
base salary at a monthly rate at least equal to the monthly salary paid to the
Executive immediately prior to the Effective Date. The base salary may be
increased (but not decreased) at any time and from time to time by action of the
Board or any committee thereof, the board of directors of any

 

4



--------------------------------------------------------------------------------

Affiliate or any committee thereof in the event the Executive is employed by an
Affiliate, and any individual having authority to take such action in accordance
with the Company’s or any Affiliate’s regular practices. The Executive’s base
salary, as it may be increased from time to time, shall hereafter be referred to
as the “Base Salary.”

(b) Total Incentive Compensation. During the Employment Period, the total
incentive compensation opportunities made available to the Executive in each
year in the form of short-term incentive compensation and long-term incentive
compensation (“Total Incentive Compensation”) shall not be less than the Total
Incentive Compensation made available to the Executive immediately prior to the
Effective Date. For purposes of this Section 4(b), the amount of Total Incentive
Compensation made available to the Executive, whether prior to or after a Change
in Control, shall be conclusively determined by an independent compensation
consultant selected by the Company prior to the occurrence of a Change in
Control (or, if that entity is no longer able to serve or declines to serve in
such capacity, such other independent compensation consultant that has no
existing client relationship with the Company and its Affiliates as shall be
selected by the designated consultant and reasonably acceptable to the Board
(either such consultant hereinafter referred to as the “Compensation
Consultant”)), using methods of valuation and comparison commonly used in
competitive compensation practices, which shall be consistently applied. The
Company shall provide the Compensation Consultant with any and all data that the
consultant shall reasonably request in order to make its evaluations hereunder.

5. Termination.

(a) Death, Disability, or Voluntary Resignation. This Agreement shall terminate
automatically upon the Executive’s termination due to death, termination due to
“Disability” (as defined below), voluntary retirement (other than for Good
Reason, as defined below) under any of the retirement plans of the Company or
its Affiliates applicable to the Executive as in effect from time to time, or
Executive’s voluntary resignation for any reason (other than for Good Reason).
For purposes of this Agreement, “Disability” shall mean the Executive’s
inability to perform his or her material duties for six consecutive months due
to a physical or mental incapacity.

(b) Cause. The Company and each of its Affiliates that employs the Executive may
terminate the Executive’s employment for Cause. For purposes of this Agreement,
“Cause” means: (i) the Executive’s conviction of or plea of nolo contendere to,
a felony (other than with respect to a traffic violation or an incident of
vicarious liability); (ii) an act of willful misconduct on Executive’s part with
regard to the Company or its Affiliates having a material adverse impact on the
Company or its Affiliates (including, without limitation, a willful violation of
the Company’s Code of Conduct), or (iii) the Executive’s failure in good faith
to attempt or refusal to perform legal directives of the Board or executive
officers of the Company, as applicable, which directives are consistent with the
scope and nature of the Executive’s employment duties and responsibilities and
which failure

 

5



--------------------------------------------------------------------------------

or refusal is not remedied by the Executive within thirty (30) days after notice
of such non-performance is given to the Executive. The Executive shall be
provided an opportunity, together with his or her counsel, to be heard before
the Board prior to termination and after such notice. If the majority of the
members of the Board do not confirm, through a duly-adopted resolution following
such opportunity, that the Company had grounds for a “Cause” termination, the
Executive shall have the option to treat his or her employment as not having
terminated or as having been terminated pursuant to a termination without Cause.
No event shall constitute grounds for a “Cause” termination in the event that
the Company fails to take action within 90 days after the Company’s Chairman or
the Chairman of the Company’s Audit Committee obtains actual knowledge of the
occurrence of such event. Additionally, for purposes of clause (ii) of this
definition, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s act, or failure to act, was
in the best interest of the Company and its subsidiaries.

(c) Good Reason. After the Effective Date, the Executive may resign from
employment at any time for Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence after the Effective Date of any of the following,
without the express written consent of the Executive and which occurrence is not
remedied by the Company within thirty (30) days after notice of such occurrence
is given to the Company):

(i) the material reduction in the Executive’s title, position, duties or
responsibilities from the title, position, duties or responsibilities held or
exercised by the Executive prior to the Effective Date;

(ii) any requirement by the Company that the geographic location where the
Executive regularly provides services to the Company is materially changed to a
location that is more than 35 miles from where the Executive currently provides
service to the Company;

(iii) a material diminution/reduction by the Company of the Executive’s Base
Salary or Total Incentive Compensation opportunity or a reduction in the
employee benefits provided to the Executive under the Company’s employee benefit
plans (unless the Executive is provided with substantially equivalent
replacement benefits); or

(iv) any failure to obtain the assumption and agreement to perform this
Agreement by a successor as contemplated by Section 12(b).

(d) Notice of Termination. Any termination of the Executive’s employment after
the Effective Date by the Company and/or its Affiliates for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto in accordance with Section 14(e). For purposes of this
Agreement, a “Notice of Termination” means a

 

6



--------------------------------------------------------------------------------

written notice given: (i) in the case of a termination for Cause, within 10
business days of the Company or any Affiliate that employs the Executive having
actual knowledge of the events giving rise to such termination; or (ii) in the
case of a termination for Good Reason, within 10 business days of the
Executive’s having actual knowledge of the events giving rise to such
termination, but in no event later than 90 calendar days after the actual event.
Any such Notice of Termination shall (x) indicate the specific termination
provision in this Agreement relied upon, (y) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (z) if the
termination date is other than the date of receipt of such notice, specify the
termination date of this Agreement (which date shall be not more than 15 days
after the giving of such notice).

(e) Date of Termination. For the purpose of this Agreement, the term “Date of
Termination” means: (i) in the case of a termination for which a Notice of
Termination is required, the date of receipt of such Notice of Termination or,
if later, the date specified therein, as the case may be, and (ii) in all other
cases, the actual date on which the Executive’s Separation from Service occurs
during the Employment Period.

6. Obligations of the Company or an Affiliate upon Termination.

(a) Death, Disability, Retirement, Voluntary Resignation and Termination for
Cause. If the Executive’s employment is terminated during the Employment Period
by reason of the Executive’s death, Disability, termination for Cause, or
voluntary termination due to his or her retirement or other resignation (other
than on account of Good Reason), this Agreement shall terminate without further
obligations to the Executive or the Executive’s legal representatives under this
Agreement other than those obligations accrued hereunder at the Date of
Termination, and the Company or the Affiliate that employs the Executive shall
pay to the Executive (or the Executive’s beneficiary or estate), at the times
determined below: (i) the Executive’s full Base Salary through the Date of
Termination (the “Earned Salary”), (ii) any vested amounts or benefits owing to
the Executive under and in accordance with the terms and conditions of any
otherwise applicable employee benefit plans, agreements and programs and any
accrued vacation pay not yet paid (the “Accrued Obligations”), and (iii) any
other benefits payable in such situation under the plans, agreements, policies
or programs of the Company and its Affiliates and in accordance with the terms
of such plans, policies and programs (the “Additional Benefits”). Any Earned
Salary shall be paid in cash in a single lump sum as soon as practicable, but in
no event more than 30 days (or at such earlier or later date required by law),
following the Date of Termination. Accrued Obligations and Additional Benefits
shall be paid in accordance with the terms of the applicable plan, program or
arrangement.

 

7



--------------------------------------------------------------------------------

(b) Termination Without Cause or for Good Reason. If, during the Employment
Period, the Company or the Affiliate that employs the Executive terminates the
Executive’s employment other than for Cause or the Executive terminates his or
her employment for Good Reason:

(i) Pension Service Credit and Payment. The Executive’s accrued benefits under
any qualified or nonqualified defined benefit type pension plan or arrangement
of the Company, including, without limitation, the Employee Pension Plan or any
successor plan and the Supplemental Executive Retirement Plan or the
Supplemental Executive Retirement Plan B (“SERP”) or any successor plan (all
such plans, the “Pension Plans”) shall, to the extent not previously vested, be
deemed vested as of the Date of Termination. In addition, the Company shall
increase:

(A) if the Executive is a grandfathered participant under the new retirement
program as implemented effective July 1, 2007, the Executive’s benefits under
the Pension Plans by adding [number] years of additional service and age credit
for pension calculation purposes (with the Base Salary rate as of the Effective
Date used for that [number] years of the salary component of final average
earnings for purposes of this calculation, without any adjustment to the
incentive portion of final average earnings, and with age credits applied only
for the purpose of determining any early retirement reduction factor); or

(B) if the Executive is a non-grandfathered participant under the new retirement
program as implemented effective July 1, 2007, only the Executive’s Pension
Equity Benefit, as defined in the Pension Plans, by adding [«Number»] years of
additional service credits for Pension Equity Benefit calculation purposes. The
final average earnings will not be adjusted.

These additional benefits shall be paid at the same time and in the same form as
the regular SERP benefit, including any Code section 409A restrictions on the
SERP benefit payments, and shall be paid on a nonqualified basis..

(ii) Additional Lump Sum Payments. In lieu of (and not in addition to) any
severance benefits payable to the Executive under any other plan, policy or
program of the Company or any Affiliate (each, a “Severance Policy”) or under
any written agreement between the Executive and the Company (each, a “Prior
Agreement”), the Company shall pay to the Executive (or cause the Executive to
be paid), at the times determined below, the following amounts:

(A) the Executive’s Earned Salary;

 

8



--------------------------------------------------------------------------------

(B) a cash amount (the “Severance Amount”) equal to [«Number»] times the sum of
(x) the Executive’s annual rate of Base Salary as then in effect and (y) the
target applicable to the Executive under the PIP for the year in which the
Executive’s employment terminates; and

(C) the Accrued Obligations and Additional Benefits.

The Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 30 days (or at such earlier or later date
required by law), following the Date of Termination. The Severance Amount shall
be paid in a single lump sum as soon as practicable, but no later than 60 days,
following the Date of Termination. The Accrued Obligations and Additional
Benefits shall be paid in accordance with the terms of the applicable plan,
program or arrangement. Notwithstanding the foregoing, but subject to
Section 13(b), the Executive may elect in writing to receive the benefits
payable under any Severance Policy that would otherwise be available to him or
her, or the termination benefits under any Prior Agreement to which he or she is
a party, in each case in lieu of receiving the benefits payable hereunder;
provided, however, that such benefits shall be paid in a lump sum at the same
times as in the preceding sentences of this paragraph.

(iii) Continuation of Benefits. The Executive (and, to the extent applicable,
the Executive’s dependents) shall be entitled, after the Date of Termination
until «Number» years from the Date of Termination (the “End Date”), to continue
participation in all of the employee and executive plans providing medical,
dental and long-term disability benefits that the Executive participated in
prior to the Date of Termination (collectively, the “Continuing Benefit Plans”);
provided that coverage with regard to medical, dental and long-term disability
benefits for the period after the end of the eighteen (18)-month period
following the Date of Termination shall be deemed to be monthly, in-kind
payments of the premiums and will be taxable income to the Executive; and
provided further that the participation by the Executive (and, to the extent
applicable, the Executive’s dependents) in any Continuing Benefit Plan shall
cease on the date, if any, prior to the End Date on which the Executive becomes
eligible for comparable benefits under a similar plan, policy or program of a
subsequent employer (“Prior Date”). The Executive’s participation in the
Continuing Benefit Plans will be on the same terms and conditions that would
have applied had the Executive continued to be employed by the Company or the
Affiliate that employs the Executive through the End Date or the Prior Date. To
the extent any such benefits cannot be provided under the terms of the
applicable plan, policy or program, the Company shall provide (or shall cause to
be

 

9



--------------------------------------------------------------------------------

provided) comparable benefits under another plan or from its general assets. To
the extent any medical or dental plan is a “self-insured medical reimbursement
plan” under Code section 105(h) and such coverage would be discriminatory
thereunder, the premiums (both during and after the eighteen (18)-month period)
shall be taxable income to the Executive and the Company or its Affiliates shall
pay the Executive promptly after the provision of such benefits additional cash
payments to the extent necessary for the Executive to receive the same net
after-tax benefits that the Executive would have received under such plans if
the Executive had continued to receive such plan benefits while employed with
the Company; provided that any such additional cash payment that would be paid
within the Delay Period (as defined in Section 2(c) hereof) shall not be paid
during such period, but shall be paid immediately thereafter.

(iv) Deemed Vesting for Certain Benefits. The Executive shall be deemed to have
met all service and other requirements for full vesting of benefits under all
stock option or other stock or equity compensation plans of the Company in which
the Executive participates and the stock options held by the Executive shall
remain exercisable for the lesser of [number] years or the duration of their
normal terms.

(v) Pro-rata Payment of PIP and Long-Term Incentive Award. The Company shall pay
to the Executive a cash amount equal to a pro rata portion of (i) the higher of
the Executive’s target or actually earned annual incentive award under the PIP
for the fiscal year in which the Executive’s Date of Termination occurs and
(ii) any awards made to the Executive under the Company’s long-term incentive
plan (or any successor plan) determined as if the targets applicable to such
awards were achieved. The PIP amount and the long-term incentive awards amount
shall be paid no later than March 15 of the year following the end of the
applicable performance period; provided that any PIP amount and long-term
incentive awards amount that are higher than the actual earned amount shall not
be paid prior to six (6) months following the Executive’s Date of Termination.
The pro-rata portion of each award shall be determined by multiplying the value
of the award times a fraction, the numerator of which is the number of days
during the performance period applicable to each such award prior to the Date of
Termination and the denominator of which is the number of days in the
performance period applicable to each such award. Notwithstanding the foregoing,
any amount payable under this subparagraph in respect of the annual incentive
award or in respect of any long-term incentive plan shall be inclusive of the
amounts, if any, otherwise payable to the Executive under the PIP and long-term
incentive plans for the year in which the Date of Termination occurs.

(vi) Savings and Investment Plans. If and to the extent the Executive is a
participant in the Savings and Investment Plan or any successor plan thereto
(“SIP”) and/or the Non-Qualified Deferred Compensation and Excess Investment
Plan

 

10



--------------------------------------------------------------------------------

or any successor plan thereto (“EIP”), the Company shall pay the Executive, as
soon as practicable, but no later than 60 days, after the Executive’s Date of
Termination, on a nonqualified basis, a lump sum equal to the amount that the
Company would have contributed to the SIP and/or credited to the EIP, over the
[«Number»] years following the Executive’s Date of Termination assuming that the
Executive was contributing to each such plan during such period at the rate in
effect immediately prior to the Date of Termination (or, if greater, at the rate
in effect immediately prior to the Change in Control).

(vii) Outplacement. The Company shall provide the Executive with reasonable
outplacement services at a level commensurate with the Executive’s position for
up to twelve (12) consecutive months after the Executive’s Date of Termination.

(c) Discharge of the Company’s and its Affiliates’ Obligations. Except as
expressly provided in the last sentence of this Section 6(c), the amounts
payable to the Executive pursuant to this Section 6 following termination of the
Executive’s employment shall be in full and complete satisfaction of the
Executive’s rights under this Agreement and any other claims the Executive may
have in respect of the Executive’s employment by the Company and its Affiliates.
Such amounts shall constitute liquidated damages with respect to any and all
such rights and claims and, upon the Executive’s receipt of such amounts, the
Company and its Affiliates shall be released and discharged from any and all
liability to the Executive in connection with this Agreement or otherwise in
connection with the Executive’s employment by the Company and its Affiliates.
Notwithstanding the foregoing: (i) the Executive shall retain all rights with
respect to the Company’s continuing obligations to indemnify the Executive as a
former officer or director of the Company or its Affiliates, and to provide
directors and officers liability insurance, to the fullest extent permitted
under the Company’s certificate of incorporation and by-laws or any other
arrangement and (ii) to the extent the Executive is entitled to greater rights
with respect to any category of severance payments or benefits in any similar
situation under any other arrangement with the Company, the Executive shall be
entitled to such greater rights.

(d) Section 280G Limitation on Payments by the Company and its Affiliates.

(i) Application of Section 6(d). In the event that any amount or benefit to be
paid or distributed to, or on behalf of, the Executive pursuant to this
Agreement, taken together with any amounts or benefits otherwise paid or
distributed to, or on behalf of, the Executive by the Company, its Affiliates
and their successors, including any acquiror of the Company or its Affiliates
(or any person or entity required to be aggregated with the Company or its
Affiliates for purposes of Code

 

11



--------------------------------------------------------------------------------

section 280G under any other plan, agreement, or arrangement (collectively, the
“Covered Payments”), would be an “excess parachute payment” as defined in Code
section 280G, and would thereby subject the Executive to the tax (the “Excise
Tax”) imposed under Code section 4999 (or any similar tax that may hereafter be
imposed), the Company shall reduce the aggregate value of all Covered Payments
to an amount equal to 2.99 times the Executive’s average annual compensation
calculated in accordance with Code section 280G (such reduced payments to be
referred to as the “Payment Cap”). In the event that as a consequence of the
foregoing, Executive receives reduced payments and benefits hereunder, Executive
shall have the right to designate which of the payments and benefits otherwise
provided for in this Agreement that the Executive will receive in connection
with the application of the Payment Cap, but may not change the time of payment
thereof.

(ii) Survival. The provisions of this Section 6(d) of the Agreement shall
survive the termination of the Executive’s employment hereunder and the
termination of this Agreement with regard to any event that occurred prior
thereto.

7. Non-Solicitation Restrictions. During the Employment Period, and for a period
of [«Number»] years after the Employment Period, the Executive agrees not to
induce, encourage, or solicit, either directly or indirectly, any customer,
client, employee, officer, director, agent, broker, registered representative or
independent contractor to either: (i) terminate their respective relationship or
contracts with the Company or its Affiliates; or (ii) not place business with
the Company or its Affiliates. The Executive agrees the restrictions in this
paragraph apply whether the Executive voluntarily terminates his or her
employment or is involuntarily terminated with or without Cause or for Good
Reason during the Employment Period.

8. Non-Exclusivity of Rights. Except as expressly provided herein, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its Affiliates and for which the Executive may qualify,
nor shall anything herein limit or otherwise prejudice such rights as the
Executive may have under any other agreements with the Company or any of its
Affiliates, including employment agreements, stock option agreements, and other
stock or equity compensation agreements. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan or program
of the Company or any Affiliate at or subsequent to the Date of Termination
shall be payable in accordance with such plan or program.

9. No Offset. Except as expressly provided in this Agreement, the obligation of
the Company to make the payments provided for in this Agreement or any of its
Affiliates to make the payments provided for in this Agreement and otherwise to
perform the obligations hereunder shall not be diminished or otherwise affected
by any circumstances, including, but not limited to, any set-off, counterclaim,
recoupment, defense or other right which the Company or any of its Affiliates
may have against the Executive or others, whether by reason of the subsequent
employment of the Executive or otherwise.

 

12



--------------------------------------------------------------------------------

10. Legal Fees and Expenses. If the Executive asserts any claim in any contest
(whether initiated by the Executive or by the Company or any of its Affiliates)
as to the validity, enforceability or interpretation of any provision of this
Agreement or to enforce and/or collect any payment or benefit payable hereunder,
the Company shall pay the Executive’s legal expenses (or cause such expenses to
be paid) including, but not limited to, the Executive’s reasonable attorneys’
fees, on a quarterly basis, promptly upon presentation of proof of such expenses
in a form acceptable to the Company, which submission shall be made within
forty-five (45) days after the end of such quarter; provided that the Executive
shall reimburse the Company for such amounts (to the extent permitted under
applicable law), plus simple interest thereon at the 90-day United States
Treasury Bill rate as in effect from time to time, compounded annually, if the
arbitrator determines that the Executive’s claims were substantially frivolous
or brought in bad faith.

11. Surviving Agreements. This Agreement provides for certain payments and
benefits to the Executive to be determined by the employee benefit plans and
programs, incentive plans, stock option, and other stock or equity compensation
plans of the Company and its Affiliates. To the extent so provided, such
programs and plans constitute part of the agreement and understanding between
the Executive and the Company and are incorporated herein and made a part
hereof. The Executive and the Company hereby reaffirm their respective
commitments under such programs and plans, and again agree to be bound by each
of the covenants contained therein for the benefit of the Company in
consideration of the benefits made available to the Executive hereby.

12. Successors.

(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives and
his or her estate.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and shall be assignable, in writing, by the Company only to the acquiror of all
or substantially all, of the assets of the Company. The Company shall require
any successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

 

13



--------------------------------------------------------------------------------

13. Section 409A.

(a) The intent is that payments and benefits under this Agreement comply with
Code section 409A and accordingly this Agreement shall be interpreted to be in
compliance therewith. The Company may from time to time amend this Agreement,
without obtaining the consent of the Executive, as the Company deems necessary
or desirable to comply with the requirements of Code section 409A and the
regulations and guidance provided thereunder, regardless of whether any such
amendment would cause a reduction or cessation of a benefit accrued prior to the
adoption of such amendment. To the extent that this Agreement is modified to
comply with Code section 409A, such modification shall, to the extent reasonably
possible, maintain the original intent of the applicable provision of this
Agreement without violating the provisions of Code section 409A.

(b) It is intended that the payments under this Agreement, to the extent
applicable, comply with the short-term deferral rule under Code section 409A.

14. Miscellaneous.

(a) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut, applied without reference
to principles of conflict of laws.

(b) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration. The arbitration shall
be held in Hartford, Connecticut and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration (or such other rules as the parties may agree to in
writing), and otherwise in accordance with principles which would be applied by
a court of law or equity. The arbitrator shall be acceptable to both the Company
and the Executive. If the parties cannot agree on an acceptable arbitrator, the
dispute shall be heard by a panel of three arbitrators, one appointed by each of
the parties within 30 days of notice of such non-agreement and the third
appointed by the other two arbitrators. The cost and expenses of the arbitration
shall be paid by the Company.

(c) Amendments. Except as provided in Section 13(a), this Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(d) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters referred to herein, and
completely supersedes and replaces any prior agreement between the Executive and
the Company or any of its Affiliates concerning the subject matter herein. No
subsequent agreement concerning the subject matter herein, oral

 

14



--------------------------------------------------------------------------------

or otherwise, shall be binding between the parties unless it is in writing and
signed by the party against whom enforcement is sought. Except as expressly
provided herein, nothing in this Agreement shall be construed or interpreted to
enhance, increase, reduce or diminish any rights, duties or obligations of the
Executive under any agreement between the Executive and the Company or any of
its Affiliates, or under any employee benefit plan program (as further set forth
in Section 11) or procedure established by the Company or any of its affiliates
with respect to any subject matter herein. There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein. The Executive acknowledges that the
Executive is entering into this Agreement of the Executive’s own free will and
accord, and with no duress, that the Executive has read this Agreement and that
the Executive understands it and its legal consequences.

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party, overnight mail, or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:    Home address of the Executive noted on the records of
the Company If to the Company:    The Phoenix Companies, Inc.    One American
Row    PO Box 5056    Hartford, CT 06102-5056    Attn.: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(f) Tax Withholding. The Company shall withhold (or cause such withholding) from
any amounts payable under this Agreement such Federal, state or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

(g) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

(h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or the Executive’s rights hereunder on any
occasion or series of occasions.

 

15



--------------------------------------------------------------------------------

(i) Confidentiality. In further consideration for entering into this Agreement,
the Executive, after termination of the Executive’s employment, shall retain in
confidence any confidential or proprietary information known to the Executive
concerning the Company and its Affiliates and their business so long as such
information is not publicly disclosed and shall not use such information in any
way injurious to the Company or its Affiliates except for any disclosure to
which an authorized officer of the Company or such Affiliate has consented or
any disclosure or use required by any order of any governmental body or court
(including legal process). If requested, the Executive shall return to the
Company and its Affiliates any memoranda, documents or other materials possessed
by the Executive and containing confidential or proprietary information of the
Company and its Affiliates. Notwithstanding the preceding sentence, the
Executive shall not be required to return to the Company or its Affiliates, any
memoranda, documents or other materials containing confidential or proprietary
information of the Company or its Affiliates, if such materials were provided to
the Executive in his or her capacity as a director of the Company or its
Affiliates.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(k) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, and
its corporate seal to be hereunto affixed and attested by its Secretary, all as
of the day and year first above written.

 

THE PHOENIX COMPANIES, INC. By:  

 

Name:   Bonnie J. Malley Title:   Executive Vice President WITNESS:

 

 

16



--------------------------------------------------------------------------------

EXECUTIVE:       DATE:

 

                           «Name»   WITNESS:  

 

 

 

17